DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 5/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. 37 CFR 1.98(b)(2) states that each U.S. Patent application publication listed on an information disclosure statement is required to be identified by applicant, patent application publication number, and publication date.  The cited U.S. patent application publication is not identified by the required information. It has been placed in the application file, but the information referred to therein has not been considered as to the merits with respect to this reference.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 8 objected to because of the following informalities:  In claim 8, the recited Markush group ends with the recitation “and vinyldimethylethoxysilane, vinylmethyldiethoxysilane”. Note that the conjunction “and” is incorrectly placed before the second-to-last entry in the list.  Appropriate correction is required.

Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al, WO2017/184814.
Example 12 of Yan (¶0079, Table 7) discloses a composition comprising 100 parts of a functionalized polymer, 27 parts carbon black (for claim 1), and 24.5 parts silica (for claim 1). Yan teaches that the prior art composition can be cured via sulfur-curing systems (for claims 15, 16) (¶0061), and is used in the production of tire treads (for claims 16, 17) (¶0002).
The functionalized polymer used in the prior art example was prepared via a process comprising the steps of 1) polymerization of styrene and butadiene to form a living styrene/butadiene copolymer (for claim 10), and 2) functionalization of the living polymer chains via reaction with 3-(cyclopentadienylpropyl)triethoxysilane (0070); note that this compound corresponds to claimed formula II wherein each of R1 is a C2 alkyl group and R3 is an unsaturated hydrocarbon group containing 8 carbon atoms (for claims 1, 7). The functionalized polymer of Yan’s Example 12 therefore corresponds to the claimed functionalized elastomer having a terminal group of formula (II) (for claims 1, 6).
Regarding claim 14: The prior art example is prepared using a single functionalizing agent; therefore all polymer chains have the same functional group at their terminus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, WO2017/184814.
As discussed earlier in this Action, Yan discloses the production of a rubber composition which can be sulfur-cured (for claim 18) and used in the production of tire treads (for claim 19), wherein said rubber composition comprises a functionalized styrene/butadiene rubber, corresponding to the claimed functionalized elastomer (for claim 2), and a filler which is a combination of silica and carbon black (for claim 2).
Additionally, Yan teaches that the rubber component of the prior art composition can comprise an additional, non-functionalized rubber such as a natural rubber. As taught by Yan, 100 parts of the prior art rubber component comprises 10 to 100 parts of the terminal-functionalized polymer and 0 to 90 parts of the additional rubber. Yan further teaches that the total amount of filler is in the range of 5 to 200 phr (¶0043-0044); note that these ranges all overlap those recited in the instant claims (for claims 2, 11).
Yan does not particularly point to the production of a composition comprising the claimed amounts of each component.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). As noted above, the prior art teaches the production of a composition comprising the same components as recited in the instant claims, wherein the ranges for the amounts for each component in the prior art overlap . 

Claim 1-5, 10, 11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, WO2017/015592 (Yan’592).
Yan’592 discloses a rubber composition comprising an end-functionalized polymer made via a process comprising the steps of reacting a polymer having silicon-containing repeating units at its terminus with a silane of the formula shown below (abstract, ¶0008-0009).

    PNG
    media_image1.png
    38
    287
    media_image1.png
    Greyscale

In the formula above, R4 is a C1-12 alkyl group, a is 0 to 2, and R5 is a C2-C5 alkylene group which may contain a di- or tetrasulfide linkage; note that when a is 0 this corresponds to claimed formula (I) wherein x is either 2 or 4 (for claim 1). The compound bis[3-(triethoxysilyl)propyl] disulfide is disclosed as an embodiment of the silane used to functionalize the terminus of the polymer (for claims 3-5) (¶0073). The polymer may itself be a diene-based elastomer such as a styrene/butadiene rubber (for claim 10) (¶0021). The prior art end-functionalized polymer therefore corresponds to the claimed elastomer functionalized at its terminus with a structure of formula (I) (for claims 1, 3). Yan’592 further discloses the addition of a combination of carbon black and silica as filler in the prior art composition (for claim 1) (¶0058). A coupling agent is used in combination with silica (for claim 2) (¶0060). The prior art composition is cured via a sulfur cure system, and used in the production of treads for tires (for claims 15-19) (¶0066, 0051).
Regarding the claimed amounts of  each component: As taught by the prior art, the rubber component of the composition of WO2017/015592 can comprise a blend of 5 to 99% of the functionalized polymer, corresponding to claimed component (A1) (for claim 2), and (deduced) 1 to 95% of a conventional rubber such as natural rubber, corresponding to claimed component (A2) (for claim 2). Yan’592 further teaches that the prior art composition comprises up to 50 phr carbon black and 1 to 100 phr silica (¶0056, 0058); based on these numbers it is calculated that the prior art composition can comprise up to 150 parts of a filler which is a combination of carbon black and silica. Note that the ranges disclosed by the prior art overlap those recited in the instant claims (for claims 2, 11).
Regarding claim 14: The prior art does not require the use of more than one type of functionalizing agent; the teachings of Yan’592 therefore render obvious the production of a composition wherein all functionalized polymer chains comprise the same terminal functional group.
Yan’592 does not particularly point to the production of a composition comprising the claimed amounts of each component.
As discussed above, Yan’592 discloses the use of alkoxysilane polysulfide corresponding to claimed formula (I) as functionalizing agents used to modify the terminus of conjugated diene (co)polymers. As all of the claimed elements are taught by the prior art, it would have been obvious to one of ordinary skill in the art to prepare the claimed invention with the reasonable expectation of obtaining a final composition having the improved interactivity with particulate filler taught by Yan’592 (¶0007) (for claim 1). Furthermore, as the amounts of each component taught by the prior art overlap those In re Wertheim and In re Woodruff cited earlier in this Action.

Claim 1, 2, 6-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al, US2016/0312028.
Hogan discloses a functionalized polymer, wherein said functionalized polymer is prepared via a process comprising the steps of 1) polymerizing a conjugated diene monomer such as 1, 3-butadiene (for claim 10) with an optional comonomer in order to form a conjugated diene (co)polymer having a reactive terminus, 2) coupling a portion of the (co)polymer prepared in step 1 with a coupling agent, and 3) reacting the remaining portion of the (co)polymer produced in step (1) with a functionalization agent (Hogan claim 1; ¶0015). Said functionalization agent may be an alkenylalkoxysilane compound such as vinyltriethoxysilane (VTES) (¶0046); note that vinyltriethoxysilane corresponds to claimed formula (II) when each R1 is a C2 alkyl group and R3 is an unsaturated hydrocarbon containing 2 carbon atoms. The prior art functionalization step using an alkenylalkoxysilane compound therefore will result in the production of a polymer having a structure comprising a conjugated diene-based (co)polymer chain having its terminus functionalized with a structure corresponding to claimed formula (II) (for claims 1, 6). The prior art composition may further comprise a mixture of fillers, with a combination of carbon black (for claim 1) and silica (for claim 1) being specifically recited (¶0084, 0092).
Regarding claims 2, 11: As noted above, the prior art process comprises the steps of coupling a portion of the (co)polymer produced in the first step and functionalizing the 
Regarding the amount of filler, Hogan teaches that the prior art composition typically comprises 5 to 40 parts carbon black and 1 to 100 parts silica (¶0087, 0092); the total amount of filler therefore would be in the range of 6 to 140 parts. Note that these ranges all overlap the claimed ranges (for claims 2, 11).
Regarding claim 9: Alternatively, Hogan further discloses the use of allyltrimethoxysilane, corresponding to claimed formula (II) wherein each R1 is a C1 alkyl group and R3 is an unsaturated hydrocarbon containing 3 carbon atoms, as the functionalization agent (for claims 1, 9) (¶0046).
Regarding claim 14: Hogan does not require the use of a combination of functionalizing agents; the prior art therefore reads on the production of a functionalized (co)polymer comprising a single terminal functional group. 
Regarding claims 15-19: Hogan teaches that the composition comprising the prior art functionalized polymer may be cured via a sulfur-based curing system (for claim 15, 16, 18), and is used in the production of tire treads (for claims 16-19) (¶0093, 0097).
Hogan does not particularly point to the production of a composition as defined in the instant claims.
As discussed above, Hogan discloses the use of alkenylalkoxysilanes corresponding to claimed formula (II) as functionalizing agents used to modify the terminus of conjugated diene (co)polymers. As all of the claimed elements are taught by the prior art, it would have been obvious to one of ordinary skill in the art to prepare the claimed invention with the reasonable expectation of obtaining a final composition having the improved stabilization taught by Hogan (¶0009) (for claim 1). Furthermore, as the amounts of each component taught by the prior art overlap those recited in the claims, it would have been obvious to prepare a composition comprising the claimed amounts of each component (for claims 2, 11); see In re Wertheim and In re Woodruff cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765